EXHIBIT 10.1
 
EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE AGREEMENT


(WORLDWIDE)
 
This EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT (this “Agreement”), dated as of March 7, 2013 (the “Execution Date”),
is between Argentum Medical LLC, a Delaware limited liability company, with its
principal offices at 2571 Kaneville Ct, Geneva, Illinois 60134 (the “Licensor”),
and TriStar Wellness Solutions, Inc., a Nevada corporation, with its principal
offices at 10 Saugatuck Avenue, Westport, Connecticut 06880 (the “Licensee”).


RECITALS
 
A.           The Licensor has the right to license to others certain products,
and the Licensee desires to acquire an exclusive license to sell those products.
B.           The Licensee intends to use its best efforts to market and sell the
products that are subject to this Agreement.
C.           For good and valuable consideration, the receipt and sufficiency of
which is acknowledged, and the mutual covenants contained in this Agreement, the
Licensor and the Licensee agree to the terms and conditions set forth in this
Agreement.


AGREEMENT
 
1. DEFINITIONS
 
For purposes of this Agreement, the following terms have the meanings set forth
below, and, except as otherwise indicated by the context, the definition of any
term in the singular also includes the plural, and vice versa:
 
1.1. Adjusted Gross Revenue. “Adjusted Gross Revenue” means the amount of
revenue generated from the sale of Units of Product less all of returns,
allowances and discounts, and deductions for damaged or missing goods
 
1.2. Affiliate. “Affiliate” means an entity that is (a) essential to the success
of gaining judicial, executive, or regulatory approval for the sale of Products
in a given Territory or (b) essential to the Licensee’s success in making
significant sales of Licensed Products in a given Territory.
 
1.3. Commencement Date. "Commencement Date" means the date the first Product
item is shipped to Licensee with approved or cleared claims for “pain
management” or other such claims specifically regarding minor bleeding control
claims as agreed upon such that the FDA will approve and/or clear the Licensed
Technology for said pain relief and/or other claims.
 
1.4. DTC Products. “DTC Products” means (i) products or processes whose
manufacture, use, or sale are covered by a claim of the Licensed Patents (ii)
that have not been approved or cleared by the FDA; and (iii) are solddirectly or
indirectly to individual consumers through retail outlets (including but not by
way of limitation, drug stores, grocery stores, convenience stores, etc.) and
medical and health clinics.
 
1.5. FDA. "FDA" means the United States Food and Drug Administration.
 
 
Page 1 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
1.6. First Contract Year. "First Contract Year" means the period from the
Commencement Date through and including the last day of the calendar month in
which the first anniversary of the Commencement Date falls.
 
1.7. Fourth Contract Year. "Fourth Contract Year" means the twelve (12) calendar
month period immediately following the Third Contract Year.
 
1.8. Infringing Sales. "Infringing Sales" means (i) except upon prior written
approval by Licensee, a sale by Licensor of the Licensee Products within the
Territory; and (ii) except upon prior written approval by Licensor, a sale by
Licensee of the Licensor Products within the Territory.
 
1.9. Licensed Patents. “Licensed Patents” means the patents and patent
applications described in Exhibit A to this Agreement, and all continuations,
continuations in part, divisions, reissues, renewals, extensions, or additions
of those patents and patent applications (or that otherwise claim priority from
them) and foreign counterparts.
 
1.10. Licensed Technology. “Licensed Technology” means any intellectual
property, invention, know-how, trade secrets, technical information, research
and development information, test results, and data that comprise or form part
of the certain invention concerning SilverlonOTC Wound Care, as disclosed in the
Licensed Patents.
 
1.11. Licensee Products. “Licensee Products” means and includes OTC Products and
DTC Products and New Licensee Developments.
 
1.12. Licensor Products. “Licensor Products” means (i) products or processes
whose manufacture, use, or sale are covered by a claim of the Licensed Patents;
and (ii) are sold (y) to hospitals and other licensed caregiver administrators
to be used in connection with the treatment of patients and not to be resold to
the public or any other entity or individual; and (z) to the United States
military (including, but not by way of limitation, the United States Army, Navy
and Air Force).
 
1.13. New Developments. “New Developments” means the New Licensee Developments
and the New Licensor Developments.
 
1.14. New Licensee Developments. “New Licensee Developments” means any and all
improvements or modifications to the Licensed Technology, Products, or Licensed
Patents, or any combination thereof, that the Licensee may develop or
acquireduring the term of this Agreement, and any extension of it, in connection
with making, selling, or using the Products, whether inside or outside the
Territory.
 
1.15. New Licensor Developments. “New Licensor Developments” means any and all
improvements or modifications to the Licensed Technology, Products, or Licensed
Patents, or any combination thereof, that the Licensor may develop or acquire
during the term of this Agreement, and any extension of it, in connection with
making, selling, or using the Products, whether inside or outside the Territory.
 
1.16. OTC Products. “OTC Products” means (i) products or processes whose
manufacture, use, or sale are covered by a claim of the Licensed Patents (ii)
that have been approved or cleared by the FDA; and (iii) are sold directly or
indirectly to individual consumers through retail outlets (including but not by
way of limitation, drug stores, grocery stores, convenience stores, etc.) and
medical and health clinics.
 
1.17. Products. “Products” means and includes(i) products or processes whose
manufacture, use, or sale are covered by a claim of the Licensed Patents; and
(ii) New Licensor Developments.
 
 
Page 2 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
1.18. Retail Sales Date. “Retail Sales Date” means the date the Licensee
receives the first purchase order for Licensee Products.
 
1.19. Royalty. “Royalty” means the fees paid by the Licensee to the Licensor
pursuant to Section 3 of this Agreement.
 
1.20. Sale and Resale. "Sale" and "Resale" and any grammatical variant thereof
shall include, without limitation, sales, contracts for sale, conditional sales,
installment sales, rentals or leases and any other arrangement whereby Products
are placed at the disposal of the customer and/or ultimate user.
 
1.21. Second Contract Year. "Second Contract Year" means the twelve (12)
calendar month period immediately following the First Contract Year.
 
1.22. Subsidiary. “Subsidiary” means a corporation, company, or other entity,
more than 50% of whose outstanding shares or securities are now or hereafter
owned or controlled, directly or indirectly, by a party to this Agreement, or a
corporation, company, or other entity that has no outstanding shares or
securities, but more than 50% of whose ownership interest representing the right
to make the decisions for the entity is now or hereafter owned or controlled,
directly or indirectly, by a party to this Agreement. Such corporation, company,
or other entity will be deemed to be a Subsidiary only as long as such ownership
or control exists.
 
1.23. Technical Materials. “Technical Materials” means copies of all inventor
notebooks (or relevant portions of them), files, data, information, results of
testing, drawings, schematics, models, and prototypes that are owned by the
Licensor and that are in the Licensor’s possession on the effective date of this
Agreement and that relate to the Licensed Patents.
 
1.24. Territory. “Territory” means worldwide.
 
1.25. Third Contract Year. "Third Contract Year" means the twelve-calendar-month
period immediately following the Second Contract Year.
 
1.26. Unit of Product.  "Unit of Product" means one square yard of Silver Nylon
material.


2. GRANT OF RIGHTS
 
2.1. The Licensor agrees to grant, and hereby grants to the Licensee, an
exclusive, royalty-bearing,assignable, transferable, irrevocable license with
the right to grant sublicenses of the Licensee Products, and to make or to have
made for the Licensee’s use, import, or offer for sale, or any combination
thereof, Licensee Products within the Territory.
 
2.2. The right to grant sublicenses granted in Section 2.1 will extend only to
the Licensee’s Subsidiaries and Affiliates, and only to the extent necessary for
the Licensee to market, and sell Licensee Products. The Licensee will be
responsible for requiring each such Subsidiary or Affiliate to adhere to the
terms and conditions of this Agreement, as those terms and conditions are
applicable to such Subsidiary or Affiliate, and no such sublicense shall be
effective until such sublicensee has executed a written acknowledgement agreeing
to be bound to the terms hereof . Any sublicenses to any such Subsidiary or
Affiliate will terminate on the date that such Subsidiary or Affiliate ceases to
be a Subsidiary or Affiliate.
 
Except for the limited license granted by the Licensor for the term of this
Agreement and pursuant to Section 2.1, the Licensor retains and reserves all
rights, title, and interest, including but not limited to all intellectual
property rights, in and to the Licensed Patents, New Licensor Developments,
Licensed Technology, Technical Materials, and the Licensor’s confidential
information (collectively, the “Licensor’s Proprietary Assets”). the licensee
agrees not to contest or challenge the validity or ownership by the licensor of,
or any of the licensor’s right, title, and interest in, the licensor’s
proprietary assets, or any registrations or applications therefor, and the
Licensee will not at any time do or allow to be done any other act or thing that
might in any way impair the licensor’s rights in and to the licensor’s
proprietary assets, or the distinctiveness thereof, without the licensor’s prior
and specific written consent (which may be withheld at the licensor’s sole
discretion). without limiting the generality of the foregoing, the licensee will
not attempt to register, as the owner or the exclusive licensee, any trademarks
or patents containing the licensor’s proprietary assets within any jurisdiction.
any use of the licensor’s proprietary assets by the licensee pursuant to this
agreement will inure to the sole benefit of, and on behalf of, the licensor. the
licensee will reasonably assist the licensor in obtaining any such rights.
 
 
Page 3 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
2.3. Licensor acknowledges and covenants that it has not previously licensed the
right to the Licensed Technology claimed in the Licensed Patents to any party or
entitynor has Licensor previously licensed the right to market or sell the
Products to any party or entity.
 
2.4. The Licensor agrees to deliver all Technical Materials to the Licensee as
soon as practicable after the full execution of this Agreement.


3. CONSIDERATION
 
3.1. As consideration for the ongoing rights and licenses granted by the
Licensor in Section 2.1of this Agreement, for the term of this Agreement as
defined in Section 11 of this Agreement, and as may be extended by the parties
from time to time, the Licensee agrees to pay the Licensor a Royalty equal to:
 
3.1.1. five percent (5%) ofAdjusted Gross Revenuefrom the sale of Products that
only include or use the Licensed Technology; and
 
3.1.2. three percent (3%) ofAdjusted Gross Revenuefrom the sale of Products that
include, use or are combined with both the Licensed Technology and Licensee’s
coagulant or other technology.
 
3.2. The Royalty will be paid to the Licensor within thirty (30) days following
Licensee’s public reporting of its financial results for each fiscal quarter
from and after the Commencement Date.
 
3.3. Upon execution of this Agreement, Licensee shall grant Licensor a Stock
Purchase Warrant in substantially the form as set forth in Exhibit B.


4. MANUFACTURING OF PRODUCTS
 
4.1. All orders for Products from the Licensee to the Licensor shall be placed
no less than thirty (30) days in advance of the requested delivery date, shall
be in writing, and may be sent by email, mail, courier, personal delivery or
facsimile.  Each order shall state the type and quantity of Product to be
purchased, delivery date(s) (in accordance with the applicable forecast, unless
otherwise agreed), routing instructions to and confirmation of price.  All
orders shall, to the maximum extent reasonably possible, be aggregated in
monthly or semi-monthly lots.  Terms or conditions contained in any order shall
not modify or supplement this Agreement unless specifically agreed in writing by
Licensor.  Licensor, within five (5) days of receipt, will send Licensee written
acknowledgment of all orders.  Licensee reserves the right to transfer all
Licensee’s manufacturing of materials (excluding silver nylon) from Licensor to
another third party resource within Licensee’s sub-license rights.
 
4.2. Simultaneously with the Commencement Date of this Agreement, Licensee shall
be deemed to haveordered2,000 square yard of Products (the "Initial Stocking
Order") at the pricing set forth in Section 4.5 of this Agreement.  Thereafter,
Licensee agrees at all times to maintain a thirty (30) day inventory of Products
based upon the then current three (3) month forecasts of Products purchases made
in accordance with Section 4.3 below.
 
 
Page 4 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
4.3. By the fifteenth (15th) day of each calendar month, Licensee shall provide
Licensor with a rolling forecast for Products Licensee expects to order during
the next twelve (12) months.  After the first six (6) months of the term of this
Agreement the first two (2) months of each forecast shall be binding upon
Licensee, meaning that Licensee may not change the quantities for those months
in subsequent forecasts and shall submit orders for delivery of at least the
quantity of Products forecast during each of those months. Licensor shall use
its best commercial efforts to provide Products ordered by Licensee that are in
excess of amounts specified in the forecast by the requested delivery dates.
 
4.4. At Licensor's option, to be exercised by written notice to Licensee,
Licensee's rights to sell Product in the Territory shall become nonexclusive or
this Agreement shall be terminated unless Licensee forecasts that it will order,
and subsequently actually orders:  (i) at least 5,000 square yards of Products
during the First Contract Year; (ii) at least 10,000 square yards of Products
during the Second Contract Year; (iii) at least 20,000 square yards of Products
during the Third Contract Year; and (iv) at least 25,000 square yards of
Products during the Fourth Contract Year  and each year thereafter until his
Agreement terminates (the "Minimum Purchase Requirements").  This section shall
not be applicable to the extent Licensee's failure to achieve the minimum sales
is attributable directly to (i) events described in Section17.7, or (ii)
Licensor’s breach of this Agreement.
 
4.5. Pricing for Product units shall be the lesser of (i) $75.00 per Unit of
Productsplus the greater of (a) an annual inflationary adjustment based on the
Producer Price Index (“PPI”) commencing on the Commencement Date; and (b) the
increase in the price of silver from the beginning of any contract year over the
price of silver at the beginning of the prior contract year; or (ii) the amount
that is equal to the lowest price offered by Licensor to other persons or
entities who purchased the Unit of Productsduring the prior ninety (90) day
period.
 
4.6. Licensor covenants that it will not discontinue manufacturing the Products
unless Licensor is prevented from manufacturing Products due to events described
in Section17.7 or Licensee’s breach of this Agreement.
 
4.7. All prices are F.O.B. Licensor's manufacturing facility or from the
facility of Licensor’s manufacturing sub-licensee.  Licensee shall bear the risk
of loss during shipment of the Product and, except as set forth below, shall be
responsible for insurance during shipment.  At Licensee's request, Licensor will
arrange for shipment of Product to multiple distribution facilities in the
Territory and insure Products during such shipment. The cost of shipment and
insurance will be charged to Licensee and not be subject to any
discounts.  Licensor shall have no obligation to drop ship or to deliver
Products other than as described above.
 
4.8. Licensee shall make payment to Licensor within thirty (30) days of
invoicing by Licensor.


5. MARKETING AND RELATED OBLIGATIONS
 
5.1. Licensor shall furnish Licensee with Licensor’s Proprietary Assets
necessary to enable Licensee to create proper marketing materials and media
support in connection with the marketing and sale of Products.
 
5.2. Licensor will have no obligation to pay or contribute any amount in
connection with the expense of any advertising or promotion by Licensee or other
Licensee sales promotion projects or any Licensee direct or indirect sales
expense or other Licensee sales activities unlessotherwise agreed to in writing
by Licensor.
 
 
Page 5 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
5.3. All uses by Licensee in its advertising or elsewhere of Licensor's name or
any trademark or trade name (or any mark or name closely resembling the same)
now or hereafter owned or licensed by Licensor is approved by Licensor for use
by Licensee in connection with the marketing and sale of the Products.
 
5.4. Consistent with and subject to the foregoing, Licensor hereby grants
Licensee a license to use the SilverlonÔ trademark in connection with the
marketing and sale of the Product by Licensee in accordance with this Agreement,
and Licensee agrees that all packaging and other materials used in the marketing
and sale of the Product shall display the SilverlonÔ trademark.


6. LICENSEE’S DUTIES AND OBLIGATIONS
 
6.1. Licensee shall use reasonable commercial efforts during the term of this
Agreement to market, sell and actively promote the sale of Licensee Products in
the Territory, which efforts shall include, but not be limited to prompt
performance of all of Licensee's obligations under this Agreement.  Licensee
will maintain the Minimum Purchase Requirements set forth in Section 4.4 hereto.
Licensee will establish, staff, equip and maintain facilities/sales staff for
the marketing and sale of Licensee Products in the Territory, which
facilities/sale staff shall be sufficient to enable Licensee to satisfy its
sales volume obligation under this Agreement. Licensee will cause its qualified
employees and or contractors to call regularly, frequently and in a systematic
and businesslike manner upon customers and potential customers in the Territory.
 
6.2. Licensee shall obtain all government regulatory approval required(if any)
to be issued to Licensee for sales by Licensee of Licensee Products in the
Territory. If Licensee has not obtained such approval within six (6) months of
the Commencement Date, Licensor may terminate this Agreement by giving Licensee
sixty (60) days written notice of Licensor’s election to terminate this
Agreement.  Licensee shall be responsible for complying with any present or
future requirement to file this Agreement, or a memorandum thereof, with
government authorities.
 
6.3. Licensee shall forward in writing all claims received by Licensee regarding
the Products to Licensor's warranty manufacturer at
______________________________ with a copy to Licensor.  Licensee promptly shall
advise Licensor of any claims actually known to Licensee and shall forward to
Licensor any Products that have been returned to Licensee as being
defective.  If returned Products do not comply with manufacturing specifications
then Licensor shall replace them at no charge to Licensee.
 
6.4. Licensee shall maintain records of each sale of Licensee Products for a
minimum of three (3) years from the date of sale (“Licensee Records”).  Licensor
shall maintain records as required by all FDA regulations. The Licensee Records
shall include the name and address of each person or entity to whom Licensee has
sold or delivered one or more Licensee Products since the period covered by the
last report, the date of purchase or delivery, quantity and batch numbers of
Licensee Products sold or delivered, and such other information as Licensor may
reasonably request. Licensee shall provide copies of such records to Licensor
and further shall give Licensor access to them during normal working hours, in
each case without charge. The requirements of this Section6.4 shall survive
termination of this Agreement.
 
6.5. During the term of this Agreement and for a period of three(3) years
thereafter, neither Licensee nor any of its officers, directors, employees,
agents, Affiliates or Subsidiariesshall directly, or indirectly through any
other person or entity, (i) design, produce, or manufacture or have an ownership
or economic interest in any entity that designs, produces, or manufactures any
product or device that directly utilizes the Licensed Patents or that is
otherwise competitive with the Products based on Silverlon’s approved claims (a
"Competitive Device") or (ii) market or distribute any Competitive Device that
utilizes claims approved on the Licensed Patents.  The contractual restrictions
in subparagraph (ii) above shall be void and of no effect if this Agreement is
terminated by Licensee because of a material breach of this Agreement by
Licensor.
 
 
Page 6 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
6.6. Licensee shall promptly disclose and shall keep Licensor fully informed of
any features or improvements, enhancements or modifications to the Products that
are devised, conceived of or recommended by or to Licensee whether independently
devised by Licensee or as the result of Licensee's marketing and customer
support activities.  Consistent with its available resources and its other
contractual commitments and business objectives, Licensor shall consider, and if
approved by Licensor, shall make reasonable efforts to incorporate such changes
into the Products.
 
6.7. Licensee shall not make or cause to be made any Infringing Sales.


7. LICENSOR’S DUTIES AND OBLIGATIONS
 
7.1. Licensor represents and warrants that it previously has obtained a 510K
approval from the FDA to sell the Products.Licensor acknowledges that as of the
Effective Date, the FDA is performing a comprehensive review of the existing
510K approval for the Products (the “Review Process”).  Licensor agrees and
covenants that it will inform Licensee of the Review Process as new developments
occur, but in no event later than five (5) business days after any communication
(written or verbal) from the FDA in connection with the Review
Process.  Licensor shall be obligated to keep Licensee informed of all future
FDA review and other regulatory action by informing Licensee of all
communications from the FDA (or other governmental agency) within five (5)
business days of receipt of said communications by Licensor.
 
7.2. Licensor will make key executives available to Licensee for manufacturing,
marketing and Product information as reasonably required by Licensee.
 
7.3. Licensor shall label Products with all required FDA labeling in a format
acceptable to Licensee.  Licensor shall include on the label such additional
text or designs as may be reasonably requested by Licensee if Licensee at its
cost and expense provides Licensor with camera-ready art.  Licensee shall be
responsible for ensuring that label content included at its request conforms to
all applicable laws and shall indemnify Licensor against any loss, liability,
and expense (including attorney fees) arising from Licensor's use of the
requested label content.
 
7.4. Licensor shall direct all inquiries regarding purchase of Licensee
Productsin the Territory to Licensee.
 
7.5. Licensor shall maintain product liability insurance covering sales of the
Product with insurers reasonably satisfactory to Licensee and having combined
single limits of not less than $5,000,000.  Such insurance shall name Licensee
as an additional insured and shall not be cancelable without at least thirty
(30) days prior written notice to Licensee.  Licensor shall provide Licensee
with evidence of insurance at Licensee's request.
 
7.6. Upon reasonable notice, Licensor shall cause its manufacturer to permit
Licensee to inspect the manufacturing facilities for Products during normal
business hours to determine that Products are being manufactured in accordance
with applicable law and Licensor's specifications. Licensor may jointly
accompany licensee on inspections.
 
 
Page 7 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
7.7. Licensor shall maintain a program of regular quality control testing of
Products and provide reports as may be reasonably requested by Licensee and
required by the FDA as to the results of such tests and the proposed response of
Licensor to such results.
 
7.8. Licensor shall not make or cause to be made any Infringing
Sales.  Notwithstanding the foregoing, Licensor and Licensee acknowledge that
Licensor currently generates limited sales of the Products through website
orders, and Licensor and Licensee agree that Licensor may continue to make such
sales until such time as the Products become commercially available to consumers
through retail outlets as contemplated by this Agreement (the “Retail Sales
Date”), at which time such sales shall, within thirty (30) days after the Retail
Sales Date, be transitioned to Licensee and shall become a Licensee Product
hereunder.  Further, Licensor and Licensee acknowledge and agree that Licensor
may continue its practice of providing free samples of its Products at trade
shows and other events.


8. RECALL
 
8.1. Each party shall immediately notify the other in writing should it become
aware of any defect or condition which may render Products in violation of
applicable law or regulations or which may cause or constitute any deviation
from Licensor's specifications or warranties for Products.  Should Licensee be
required to recall or replace ("Recall") any Products, Licensee shall
immediately notify Licensor.  Licensee shall follow any reasonable direction of
Licensor as to the manner of completing any Recall and shall institute a Recall
at any time Licensor requests that it do so.  Except as otherwise provided in
Sections 9.5 and 14 and unless the Recall was required as the result of
Licensee's negligence, willful misconduct or breach of this Agreement, Licensor
shall reimburse Licensee in full for all reasonable costs and expenses incurred
by Licensee in implementing any Recall and for the purchase price paid by
Licensee for Products subject to the Recall.


9. LIMITED WARRANTY AND DISCLAIMER OF LIABILITY
 
9.1. The Licensor represents and warrants that, as of the Effective Date, it is
a Delaware limited liability company duly authorized to conduct business in
Illinois and it has the right to license the Products to the Licensee pursuant
to the terms and conditions of this Agreement.
 
9.2. Licensor will keep Licensee informed of Licensor's warranty or warranties
applicable to Products as in effect from time-to-time (the "Warranty"), and
Licensor shall extend the Warranty to each end-user who purchases Product from
Licensee or Licensee's customers upon the purchase of the Product by such
end-user.
 
9.3. Licensor warrants that the Products are consistent with the Product
description and specifications supplied to Licensee.  Licensor will replace
units of Products that do not conform to Licensor’s warranty without charge.
 
9.4. except as provided in sections 9.2 and 9.3, the licensor makes no
representations or warranties concerning the licensed patents, products,
licensed technology, new developments, and technical materials, or otherwise in
connection with this agreement, and except as provided in sections 9.2 and 9.3,
the licensor specifically disclaims all warranties, express or implied,
statutory or otherwise, including without limitation any warranties of
merchantability, fitness for a particular purpose, or noninfringement, or
regarding the validity, scope, or enforceability of any licensed patents,
licensed products, licensed technology, new developments, and technical
materials.
 
 
Page 8 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
9.5. licensor's liability to licensee for defective products is limited to
licensor's obligations under sections 9.2, 9.3 and 14.  in no event shall
licensor be liable for cost of procurement of substitute goods, loss of profits,
or for any other special, consequential, or incidental damages, however
caused.  any action by licensee for an alleged breach of any contract of sale or
of the above stated war­ranty in respect of products sold by licensor to
licensee must be commenced within two (2) years after delivery of the products
to or for the account of licensee.
 
9.6. Licensee agrees that Licensee shall be solely responsible for any
warranties or representations made by it to its customers and the end-users
thereof that are inconsistent with or in addition to any warranties made by
Licensor to the ultimate purchasers and users of the Products.
 
9.7. Except as expressly set forth herein,neither party shall acquire any right,
title, or interest in any trademark, trade name, or logo of the other party by
reason of this Agreement.  Licensee grants Licensor a license, limited to the
term of this Agreement, to apply such trademarks, trade name, or logos as
Licensee may request to the labeling for Products.  Licensee represents and
warrants to Licensor that Licensee has the right to use any trademarks, trade
names, and logos provided by Licensee on Products and Product labeling and
packaging.  Licensor represents and warrants to Licensee that Licensor has the
right to use any trademarks, trade names, and logos provided by Licensor on
Products and Product labeling and packaging.  Licensee acknowledges that the
trademark “SilverlonÔ” is the sole property of Licensor.  Licensee shall not use
Licensor's trademarks or any derivatives or expansions thereof except in the
normal course of advertising or selling Products in accordance with and pursuant
to this Agreement and except in a manner approved by Licensor, and Licensor
grants Licensee a license for such use of Licensor's trademarks.  Upon
termination of this Agreement, each party shall immediately cease completely all
use of the other's trademarks, trade names, or logos.


10. PATENTS
 
10.1. Licensor shall prosecute diligently the application for each United States
patent that is now or hereafter pending covering Products, which are described
on Exhibit C.  Licensee understands and acknowledges that Products are the
subject of issued and pending patent applications.
 
10.2. Each party shall promptly notify the other in writing upon learning of any
infringement of any patent (in existence or granted after the Effective Date)
covering Products.  Licensor shall have the right within ninety (90) days after
receipt of notice of any such infringement to take steps to abate such
infringement, including the filing of civil litigation.  If Licensor fails to
institute litigation or otherwise abate the infringement within the ninety (90)
month period, Licensee shall have the right to take whatever action it deems
appropriate to abate the infringement, including the filing of civil
litigation.  If either party institutes litigation to abate the infringement in
accordance with the foregoing, that party shall have the right to join the other
as a party, if necessary and indispensable, and the party instituting the
litigation shall bear all costs of litigation, and shall be entitled to all
recovery.  If Licensee institutes infringement litigation, any disposition of
the litigation other than by final judgment shall require the prior written
approval of Licensor, which shall not be unreasonably withheld, conditioned or
delayed.
 
 
Page 9 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
11. TERM AND TERMINATION
 
11.1. This Agreement will begin on the Effective Date and will expire on the
last day of the calendar month in which the fifteenth (15th) anniversary of the
Commencement Date falls.
 
11.2. Licensee at its option may extend the term of this Agreement an additional
five (5) years by providing written notice thereof to Licensor at least one
hundred eighty (180) days prior to the expiration of the initial term hereof,
provided and on the condition that Licensee ordered at least 25,000 square yards
of Products during the twelve (12) months immediately preceding Licensee’s
notice.  This condition to Licensee's right to extend the term shall not be
applicable to the extent Licensee's failure is attributable directly to (i)
events described in Section 17.7, or (ii) a breach of this Agreement by
Licensor.
 
11.3. Either party shall have the right to terminate this Agreement upon written
notice if the other shall file a petition or be adjudged bankrupt or insolvent
under any applicable federal or state bankruptcy or insolvency law or admit that
it cannot meet its financial obligations as they become due, or a receiver or
trustee shall be appointed for all or substantially all of the assets of said
party.
 
11.4. Either party may terminate this Agreement on thirty (30) days’ written
notice if the other party breaches or fails to perform any provision of this
Agreement, and fails to cure any such breach or failure to perform within sixty
(60)days.
 
11.5. This Agreement may be terminated upon sixty (60) days prior written notice
from Licensor if Licensee fails to achieve the Minimum Purchase Requirements as
provided in Section 4.4 above.
 
11.6. During the ninety (90) day period following the second anniversary of the
Commencement Date, either party shall have the right to terminate this Agreement
by providing written notice thereof to the other within such ninety (90) day
period if Licensee, despite fulfillment of all of its other obligations under
this Agreement, including, without limitation, use of Licensee's reasonable
efforts as provided in Section 6.1 above, has not entered orders for Products
during either the third (3rd) or the fourth (4th) calendar quarter of such
second year from the Commencement Date of at least five thousand (5,000) square
yards of Products in either such quarter.
 
11.7. On termination, this Agreement and all licenses granted in it will
terminate. Within five (5) business days after termination, the Licensee, at the
Licensor’s option, must either return to the Licensor or destroy any Technical
Materials, Licensed Products, and Licensed Technology or Technologies in the
Licensee’s possession. The Licensee must destroy and overwrite Technical
Materials as directed by the Licensor.


12. TRANSACTIONS AFTER TERMINATION
 
12.1. Termination of this Agreement in accordance with Section 11 above shall
not affect any rights based upon default or performance prior to
termination.  Any termination of this Agreement shall not release Licensee from
paying any amounts which may then be owing to Licensor or from any obligation to
pay for any Products or parts which may have been ordered by Licensee whether or
not shipped prior to such termination.  In the event of any termination of this
Agreement, all obligations owed by Licensee to Licensor shall become immediately
due and payable on the effective date of termination whether otherwise then due
or not (without presentation, demand, protest or notice of any kind, all of
which are waived by Licensee) and Licensor may offset and deduct from any or all
amounts owed to Licensee, any or all amounts owed by Licensee to Licensor,
rendering to Licensee the excess, if any.
 
 
Page 10 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
12.2. In the event of termination of this Agreement by either party or
automatically as provided herein, Licensor is relieved from any obligation to
make any further shipments hereunder and may cancel all of Licensee's unshipped
orders for Products or parts, irrespective of previous acceptance by Licensor,
except (i) those Products or parts which are proved to Licensor's satisfaction
to have been sold by Licensee pursuant to a valid and binding obligation prior
to receipt by Licensee of notice of termination, and (ii) those Products or
parts branded or identified with the Silverlon name, which Products and parts
under either circumstance Licensee covenants and agrees immediately to purchase
C.O.D.  Licensor shall have no obligation or liability to Licensee or to
Licensee’s prospective customers and end-users in connection with any such
cancellation.  The acceptance of orders from Licensee or the continuous sale of
Products or parts to Licensee or any other act after termination of this
Agreement shall not be construed as a renewal or extension of this Agreement for
any further term or as a waiver of the termination.
 
12.3. In the event of termination of this Agreement by either party or
automatically as provided herein, Licensee shall be permitted to sell its
existing inventory of Products (including Products purchased from Licensor in
accordance with Section 12.2 above) to customers and diligently shall pursue the
prompt and expeditious sale of such Products.
 
12.4. Licensee shall provide Licensor with detailed quarterly reports as
provided in Section 6.4 above for each quarter or portion thereof through and
including the date Licensee has disposed of all Products.


13. NEW DEVELOPMENTS RESERVATION AND ASSISTANCE
 
13.1. New Licensor Developmentswill be owned solely by the Licensor.
Furthermore, the Licensor will have the sole right to file any patent,
copyright, or other intellectual property rights applications or registrations
resulting from any such New Licensor Developments anywhere in the world. Without
limiting the generality of the foregoing, and in the alternative, the Licensee
hereby irrevocably transfers and assigns to the Licensor, completely and
exclusively, and by virtue of the execution of this Agreement and without any
other additional compensation, all of the Licensee’s rights, title, and
interest, including, but not limited to, all intellectual property rights, if
any, in and to the New Licensor Developments. The Licensee acknowledges and
agrees that, as a result of the foregoing provisions of this Section13.2, all
such New Licensor Developments hereby become the exclusive property of the
Licensor, and, subject to Licensee’s first right of refusal set forth in Section
13.1.2, the Licensor will have the sole right to determine the treatment of any
New Licensor Developments, including, without limitation, the rights to keep New
Licensor Developments as trade secrets, to file and execute patent applications
on New Licensor Developments, to use and disclose New Licensor Developments
without prior patent application, to file registrations for any other
intellectual property rights, and to transfer any intellectual property rights
to any party the Licensor so chooses, or to follow any other procedure that the
Licensor deems appropriate.
 
13.1.1. The Licensor will, promptly and in writing, disclose to the Licensee all
New Licensor Developments. During the term of this Agreement and at any time
after its expiration or termination, the Licensee will also cooperate with,
support, and assist the Licensor in applying for and executing any applications,
assignments, or both as reasonably necessary to obtain any patent, copyright,
trademark, or other statutory protection for New Licensor Developments in the
Licensor’s name as the Licensor deems appropriate, and will appoint the
Licensor’s secretary as the Licensee’s attorney-in-fact to execute documents on
behalf of the Licensee for this purpose. The Licensee will otherwise treat all
New Licensor Developments as confidential. These obligations to disclose,
assist, execute, and keep confidential will survive expiration or termination of
this Agreement.
 
 
Page 11 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
13.1.2. Notwithstanding anything contained herein to the contrary, Licensee
shall have the first right of refusal to license any New Licensor Developments
that meet the definition of Licensee Products (hereinafter referred to as “New
Qualified Developments”) under the following terms and conditions: Within ninety
(90) days after being notified in writing by Licensor of any New Licensor
Development, Licensee will determine whether said New  Licensor Development
qualifies as a New Qualified Development and if so, will notify Licensor in
writing of Licensee’s exercise of its right of first refusal and said New
Qualified Development will be included as part of Licensee Products and
thereafter be subject to the terms and conditions of this Agreement, subject to
minimum purchase requirements to be mutually agreed upon between Licensor and
Licensee.In the event Licensee fails to notify Licensor in writing of Licensee’s
exercise of its first right of refusal with respect to any New Qualified
Development, said New Qualified Development may be licensed or otherwise
disposed of to a third party, in Licensor’s sole and absolute discretion.
 
13.2. New Licensee Developments will be owned solely by the Licensee and shall
be free and clear of any ownership or other rights claimed by Licensor and shall
not be part of the Licensed Patents and/or Licensed Technology. Furthermore, the
Licensee will have the sole right to file any patent, copyright, or other
intellectual property rights applications or registrations resulting from any
such New Licensee Developments anywhere in the world. Without limiting the
generality of the foregoing, and in the alternative, the Licensor hereby
irrevocably transfers and assigns to the Licensee, completely and exclusively,
and by virtue of the execution of this Agreement and without any other
additional compensation, all of the Licensor’s rights, title, and interest,
including, but not limited to, all intellectual property rights, if any, in and
to the New Licensee Developments. The Licensor acknowledges and agrees that, as
a result of the foregoing provisions of this Section 13.2, all such New Licensee
Developments hereby become the exclusive property of the Licensee, and, the
Licensee will have the sole right to determine the treatment of any New Licensee
Developments, including, without limitation, the rights to keep New Licensee
Developments as trade secrets, to file and execute patent applications on New
Licensee Developments, to use and disclose New Licensee Developments without
prior patent application, to file registrations for any other intellectual
property rights, and to transfer any intellectual property rights to any party
the Licensee so chooses, or to follow any other procedure that the Licensee
deems appropriate.  Notwithstanding anything contained in this Agreement to the
contrary, nothing in this Agreement shall preclude Licensee from developing,
manufacturing, marketing or distributing devices for use in the treatment of
wounds or pharmacological treatments.
 
13.2.1. The Licensee will, promptly and in writing, disclose to the Licensor all
New Licensee Developments. During the term of this Agreement and at any time
after its expiration or termination, the Licensor will also cooperate with,
support, and assist the Licensee in applying for and executing any applications,
assignments, or both as reasonably necessary to obtain any patent, copyright,
trademark, or other statutory protection for New Licensee Developments in the
Licensee’s name as the Licensee deems appropriate, and will appoint the
Licensee’s secretary as the Licensor’s attorney-in-fact to execute documents on
behalf of the Licensor for this purpose. The Licensor will otherwise treat all
New Licensee Developments as confidential. These obligations to disclose,
assist, execute, and keep confidential will survive expiration or termination of
this Agreement.
 
 
Page 12 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
14. INDEMNIFICATION
 
14.1. Licensor shall defend, indemnify, and hold harmless Licensee, its
officers, directors, and employees, from all claims, liabilities, losses,
damages, expenses, and costs (including reasonable attorneys' fees) arising out
of, in connection with, or as a result of (i) the design, manufacture, or,
except as provided in Section 14.2, use of Products, or (ii) Licensee's use of
the trademarks, trade name, or logos licensed by Licensor under this
Agreement.  Licensor shall promptly notify Licensee, within ten (10) days of
actual knowledge of such claim or threatened claim, and Licensee shall cooperate
with Licensor in Licensor's defense of such claim.
 
14.2. Licensee shall defend, indemnify, and hold harmless Licensor, its
officers, directors, and employees from all claims, liabilities, losses,
damages, expenses, and costs (including reasonable attorneys' fees) arising out
of, in connection with, or as a result of (i) Licensor's use of Licensee's
trademarks, trade name, or logos licensed by Licensee under this Agreement, (ii)
any warranties or representations made by Licensee that are inconsistent with or
in addition to any warranties made by Licensor, or (iii) any alterations or
modifications of the Products not performed or expressly authorized by
Licensor.  Licensee shall promptly notify Licensor, within ten (10) days of
Licensee's actual knowledge of such claim or threatened claim, and Licensor
shall cooperate with Licensee in Licensee's defense of such claim.
 
14.3. When this Agreement provides for one party to indemnify another, it shall
be a condition to indemnification that the party seeking indemnification follow
the procedures set forth in this Section 14.3.
 
14.3.1. The indemnified party shall promptly notify the indemnifying party upon
learning of any claim as to which indemnification may be sought.
 
14.3.2. The indemnified party shall permit the indemnifying party to control the
response to and any settlement or defense of any claim as to which
indemnification may be sought.  The indemnified party shall have the right to
participate in the response to and any settlement or defense of the claim using
its own counsel at its own expense.  If the indemnifying party fails within a
reasonable time to respond to and undertake a settlement or defense of the
claim, the indemnified party shall have the right, but not the obligation, to
undertake such response, settlement, and defense, at the expense and risk of the
indemnifying party.
 
14.3.3. The indemnified party shall cooperate fully with the indemnifying party
with respect to any claim as to which indemnification may be sought, making
available all information and assistance that the indemnifying party may
reasonably request and that is under the indemnified party's control.


15. CONFIDENTIALITY
 
15.1. Information disclosed by either party ("Disclosing Party") to the other
("Recipient") shall be protected from disclosure as follows:
 
15.1.1. Recipient shall keep confidential the terms of this Agreement and any
nonpublic information about Disclosing Party's existing or proposed business or
products ("Information") whether written, oral, embodied in product samples, or
in other forms.  Recipient shall protect Information from disclosure by using
reasonable care, but at least the same degree of care as Recipient uses to
protect its own confidential information.  Recipient may disclose Information to
its employees who need to know Information in connection with this Agreement and
who agree to be bound by the restrictions imposed on Recipient by this
Section.  A breach of this Section by Recipient's employees or contractors shall
be deemed a breach by Recipient.
 
 
Page 13 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
15.1.2. Recipient shall not use or directly or indirectly assist others in using
Information, except for purposes contemplated by this Agreement.
 
15.1.3. Recipient shall not analyze or directly or indirectly assist others in
analyzing any Products, samples, or models containing Information provided by
Disclosing Party, except to the extent necessary to determine that they function
as represented by Disclosing Party.
 
15.1.4. At Disclosing Party's request, Recipient shall return all materials
furnished by Disclosing Party that contain Information, without retaining any
copies.  However, Recipient may retain in its confidential files one copy of
written Information for record purposes only.  Upon request, Recipient will
state in writing under oath whether it has complied with this Section 15.1.4.
 
15.1.5. This Section shall survive termination of this Agreement and shall
remain in effect for three (3) years thereafter, but shall not apply to
Information that:  (i) is or becomes publicly available through no fault of
Recipient; (ii) is or has been received in good faith by Recipient without
restriction on use or disclosure from a third party having no obligation of
confidentiality to Disclosing Party; or (iii) is or has been independently
developed by Recipient without reference to Information received from Disclosing
Party, as evidenced and proven beyond a reasonable doubt by Recipient's written
records.
 
15.1.6. If Recipient is required by law or regulation to disclose Information
provided by Disclosing Party, Recipient shall promptly notify Disclosing Party
and allow Disclosing Party a reasonable time to oppose such disclosure.  If
disclosure is nonetheless required, Recipient may disclose only the Information
that, in the written opinion of counsel acceptable to Disclosing Party,
Recipient is legally required to disclose.  Recipient shall use reasonable
efforts to limit the dissemination of Information that is disclosed, for
example, by attempting to obtain the agreement of the party to whom Information
is disclosed to treat the Information as confidential.
 
15.1.7. In the event of a default under this Section by Recipient, Disclosing
Party shall be entitled to injunctive relief in addition to any other available
remedies.


16. RESEARCH FUNDING
 
16.1. Joint Funding.  Licensor and Licensee shall each contribute in equal
amounts up to a maximum of One Hundred Fifty Thousand Dollars ($150,000) to fund
a research project in advance of the Commencement Date to demonstrate that the
License Technology will provide “pain relief” or other such claims as agreed
upon such that the FDA will approve and/or clear the Licensed Technology for
said pain relief and/or other claims.  The parties will agree as to the timing
and amount of the funding as well as the conduct of the research project. The
maximum amount funded may only be increased by mutual written agreement of
Licensor and Licensee.


17. MISCELLANEOUS
 
17.1. Duty to Police. The Licensee will use its best efforts to discover any
unauthorized use by any third party in the Territory or any conduct amounting to
unfair trade practice or unfair competition regarding the Licensor’s
intellectual property, including but not limited to the Licensor’s Proprietary
Assets, and will report to the Licensor, in writing, regarding any findings.
 
17.2. Quality Control. The Licensee agrees to maintain the quality and
performance of the Licensed Technology at a level that meets or exceeds
standards of quality and performance generally accepted in the industry and that
is at least commensurate with the quality and performance of products
distributed by the Licensor as of the date of this Agreement.
 
 
Page 14 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
17.3. Compliance with Laws and Regulatory Process. The Licensor and Licensee
will comply with each and every applicable law in the performance of this
Agreement.
 
17.4. Arbitration. Any dispute between the parties concerning this Agreement
shall be settled by arbitration in accordance with the Commercial Arbitration
Rules of The American Arbitration Association.  Unless otherwise agreed,
arbitration shall be conducted in Westport, Connecticut, before a single
arbitrator.  If the amount in controversy exceeds $10,000, the arbitrator's
decision shall include a statement specifying in reasonable detail the basis for
and computation of the amount of the award, if any.  A party substantially
prevailing in the arbitration shall also be entitled to recover such amount for
its costs and attorney fees incurred in connection with the arbitration and any
judicial proceeding contemplated by the immediately following paragraph as shall
be determined by the arbitrator.  Judgment upon the arbitration award may be
entered in any court having jurisdiction.  Nothing herein, however, shall
prevent either party from resorting to a court of competent jurisdiction in
those instances where injunctive relief may be appropriate.  In any arbitration
proceeding, each party shall be entitled to discovery to the extent agreed upon
or, in the absence of agreement, determined by the arbitrator.  In making such
determination, the arbitrator shall balance the benefits of discovery against
its burdens and expenses, considering the nature and complexity of the case, the
amount in controversy, and the possibility of unfair surprise or advantage which
may result if discovery is restricted.  To the extent that discovery is allowed
by the arbitrator, the arbitrator shall have all the authority of a court
incidental to such discovery including, but not limited to, authority to order
production of documents and other materials, to issue orders to appear and
submit to depositions, and to impose appropriate sanctions against any party for
failing to comply with any order.
 
The relationship created by this Agreement could give rise to the need by one or
more of the parties for emergency judicial relief.  Any party shall be entitled
to pursue remedies for emergency or preliminary injunctive relief in any court
of competent jurisdiction, but immedi­ately following the issuance or denial of
any such emergency relief the party pursuing such relief will consent to the
stay of such judicial proceedings (other than any emergency or preliminary
injunctive relief) on the merits pending arbitration of all underlying claims
between the parties.
 
17.5. Assignment.
 
17.5.1. Except as provided in Section 17.5.2 below, neither party may, directly
or indirectly, transfer or assign its rights or delegate its duties or
responsibilities under this Agreement without the prior written consent of the
other party, which consent shall not be unreasonably withheld or delayed;
provided, however, that Licensor may subcontract to manufacture the Product
and/or to drop ship the Product to Licensee.  Any purported assignment without
the other party's consent shall be void and shall constitute a breach of this
Agreement.
 
17.5.1.1. If a party (an "Assignor") desires to assign its rights and delegate
its duties under this Agreement, either directly or indirectly or by operation
of law, to an entity with a net worth not less than that of the Assignor, in
order to reasonably withhold consent to such transfer the other party shall have
the burden of establishing the proposed transfer will likely have a material
adverse effect on the transferring party's ability to perform its obligations
under this Agreement.
 
17.5.2. Notwithstanding anything contained herein to the contrary and without
Licensor’s consent, Licensee may assign its rights and delegate its duties and
responsibilities under this Agreement to an Affiliate or Subsidiary or to
another individual or entity that purchases substantially all of Licensee’s
assets or a controlling interest in Licensee’s capital stock (collectively
referred to as a “Permitted Assignment”).  Licensee shall give Licensor thirty
(30) days prior written notice of any Permitted Assignment, but Licensor shall
have no right to object or declare Licensee in default solely as a result of a
Permitted Assignment.
 
 
Page 15 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
17.5.3. Notwithstanding anything contained herein to the contrary and without
Licensee’s consent, Licensor may assign its rights and delegate its duties and
responsibilities under this Agreement to an Affiliate or Subsidiary or to
another individual or entity that purchases substantially all of Licensor’s
assets or a controlling interest in Licensor’s capital stock (collectively
referred to as a “Permitted Assignment”).  Licensor shall give Licensee thirty
(30) days prior written notice of any Permitted Assignment, but Licensee shall
have no right to object or declare Licensor in default solely as a result of a
Permitted Assignment.


17.6. Survival. The following sections, and any other provision which by its
express terms so survives, will survive termination of this Agreement: Section 1
(Definitions), Section 3(Consideration), Section 6.4 (Records), Section 6.5
(Competition), Section 9 (Limited Warranty), Section 12 (Post-Termination),
Section 13 (New Developments), Section 14 (Indemnification), Section 15
(Confidentiality) and Section 17 (Miscellaneous).
 
17.7. Force Majeure. Neither party shall be liable for any delay or default in
performance caused by conditions beyond the party's reasonable control,
including but not limited to acts of God, strikes, orders or instructions of any
federal, state or municipal gov­ernment or any department or agency thereof, or
unavailability of labor, manufacturing facilities or materials from usual
sources, provided that the party whose performance is affected by such
conditions (i) immediately notifies the other party of the cause and the
expected duration of the party's inability to perform this Agreement, and (ii)
resumes the performance of its obligations with due diligence as soon as
practicable after the effects of any such event have been alleviated.  The
financial condition of a party is not a condition beyond its control.
 
17.8. Hiring of Employees. During the term of this Agreement and for a period of
one (1) year after expiration or termination of this Agreement, neither party
nor any of its Affiliates shall, except with the prior written consent of the
other, offer employment to or employ any person in a management, research, or
marketing capacity who was employed within the preceding twelve (12) months by
the other and who came in contact with a person who was directly or indirectly
involved in the provision of Products under this Agreement.  However, this
Section shall not apply in the event an employee responds to a public
advertisement, personnel agency, or other widely disseminated employment notice
and such employee is hired as a result of such response.
 
17.9. No Agency. Each of the parties to this Agreement understand, stipulate and
agree that they are independent contractors, and that nothing in this Agreement
creates any partnership, employment, franchise, or agency relationship between
the parties.  Neither party is granted any right or authority to assume or
create any obligation or responsibility, express or implied, on behalf of or in
the name of the other party hereto or to bind the other party hereto in any
manner or thing whatsoever.
 
17.10. No Franchise. Licensee acknowledges that it has not paid Licensor any fee
with respect to this Agreement, that sales of Products by Licensee will not be
substantially associated with any trademark, trade name, or other commercial
symbol of Licensor, and that the marketing system Licensee intends to use to
sell Products has not been prescribed or suggested in substantial part by
Licensor.  The parties stipulate and agree that this Agreement shall not
constitute a franchise agreement under Illinois, Connecticut or Oregon law.
 
 
Page 16 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
17.11. No Rights by Implication. No rights or licenses with respect to the
Products, trademarks or trade names are granted or deemed granted hereunder or
in connection herewith other than those rights granted expressly in this
Agreement.
 
17.12. Notices. Notices under this Agreement shall be in writing and shall be
deemed to have been given when delivered in person or by email, facsimile
transmission, one busi­ness day after being sent by overnight courier, charges
prepaid, or four business days after being mailed, postage prepaid, by
registered or certified mail, in each case to the appropriate address below (or
to such other address as either party may from time to time designate by notice
given to the other party in the manner provided herein):


If to Licensor, to:


Argentum Medical LLC
 2571 Kaneville Ct
Geneva, Illinois 60134
Attn: Mr. Raul Brizuela


Copy to:


Patrick M. Griffin
Griffin | Villa | Williams LLP
501 W. State St., Suite 203
Geneva, IL 60134
Phone: 630-524-2566
Fax: 630-262-0644
E-Mail: pgriffin@gvwlawfirm.com


If to Licensee, to:


TriStar Wellness Solutions, Inc.
10 Saugatuck Avenue
Westport, Connecticut 06880
Attn: Mr. John Linderman
 
Copy to:


17.13. Binding Effect. This Agreement is binding on and inures to the benefit of
the parties and their respective heirs, personal representatives, successors,
and permitted assigns.
 
17.14. No Third-Party Beneficiaries. Nothing in this Agreement, express or
implied, is intended or may be construed to confer on any person, other than the
parties to this Agreement, any right, remedy, or claim under or with respect to
this Agreement.
 
17.15. Amendments. This Agreement may be amended only by an instrument in
writing executed by all the parties, which writing must refer to this Agreement.
 
 
Page 17 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
17.16. Construction. The captions used in this Agreement are provided for
convenience only and will not affect the meaning or interpretation of any
provision of this Agreement. All references in this Agreement to “Section” or
“Sections” without additional identification refer to the Section or Sections of
this Agreement. All words used in this Agreement will be construed to be of such
gender or number as the circumstances require. Whenever the words “include” or
“including” are used in this Agreement, they will be deemed to be followed by
the words “without limitation.”
 
17.17. Counterparts. This Agreement may be executed in counterparts, each of
which will be considered an original and all of which together will constitute
one and the same agreement.
 
17.18. Facsimile/Electronic Signatures. Facsimile transmission of any signed
original document, retransmission of any signed facsimile transmission and/or
any electronic signature transmitted via email or other electronic transmission,
will be the same as delivery of an original. At the request of any party, the
parties will confirm facsimile or electronic transmitted signatures by signing
an original document.
 
17.19. Further Assurances. Each party agrees to execute and deliver such other
documents and to do and perform such other acts and things as any other party
may reasonably request to carry out the intent and accomplish the purposes of
this Agreement.
 
17.20. Time of Essence. Time is of the essence with respect to all dates and
time periods set forth or referred to in this Agreement.
 
17.21. Waiver. Any provision or condition of this Agreement may be waived at any
time, in writing, by the party entitled to the benefit of such provision or
condition. Waiver of any breach of any provision will not be a waiver of any
succeeding breach of the provision or a waiver of the provision itself or any
other provision.
 
17.22. Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the state of Connecticut, without regard to
conflict-of-laws principles.
 
17.23. Attorney Fees. If any arbitration, suit, or action is instituted to
interpret or enforce the provisions of this Agreement, to rescind this
Agreement, or otherwise with respect to the subject matter of this Agreement,
the party prevailing on an issue will be entitled to recover with respect to
such issue, in addition to costs, reasonable attorney fees incurred in the
preparation, prosecution, or defense of such arbitration, suit, or action as
determined by the arbitrator or trial court, and, if any appeal is taken from
such decision, reasonable attorney fees as determined on appeal.
 
17.24. Injunctive and Other Equitable Relief. The parties agree that the remedy
at law for any breach or threatened breach by a party may, by its nature, be
inadequate, and that in addition to damages, the other parties will be entitled
to a restraining order, temporary and permanent injunctive relief, specific
performance, and other appropriate equitable relief, without showing or proving
that any monetary damage has been sustained.
 
17.25. Venue. Any action or proceeding seeking to enforce any provision of this
Agreement or based on any right arising out of this Agreement may be brought
against any of the parties in either Stamford County Circuit Court of the State
of Connecticut or in Kane County Circuit Court of the State of Illinois, or,
subject to applicable jurisdictional requirements,in either the United States
District Court for theDistrict of Connecticut or the United States District
Court for the Northern District of Illinois, and each of the parties consents to
the jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to such venue.
 
 
Page 18 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
17.26. Severability. If any provision of this Agreement is deemed to be invalid
or unenforceable in any respect for any reason, the validity and enforceability
of such provision in any other respect and of the remaining provisions of this
Agreement will not be impaired in any way.
 
17.27. Entire Agreement. This Agreement (including the documents and instruments
referred to in this Agreement) constitutes the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement and supersedes all prior understandings and agreements, whether
written or oral, among the parties with respect to such subject matter.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
 
ARGENTUM MEDICAL LLC,
a Delaware limited liability company
 
TRISTAR WELLNESS SOLUTIONS, INC.,
a Nevada corporation
              By:
/s/ Raul Brizuela
  By:
/s/ John Linderman
  Name:
Raul Brizuela 
  Name:
John Linderman
  Title:
 
  Title:
President and CEO
 

 
 
Page 19 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A


LICENSED PATENTS


U.S. 7,230,153 C2


U.S. 7,291,762 B2


U.S. 7,989,674 B2


U.S. 8,093,444 B2


U.S. 8,118,791
 


Page 20 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B


STOCK PURCHASE WARRANT


See Attached
 
 
Page 21 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C


510K APPLICATIONS AND PATENTS PENDING


510K Application


K023609
984208 – Wound Dressing


Patents Pending


To Be Provided
 
 
Page 22 - EXCLUSIVE MANUFACTURING, MARKETING AND DISTRIBUTION DEFINITIVE LICENSE
AGREEMENT
 

--------------------------------------------------------------------------------